Citation Nr: 9932409	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-02 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

(This issue of entitlement to service connection for 
bilateral hearing loss is the subject of a separate Board 
decision.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to March 1970 
and from May 1981 to March 1984.

This matter comes to the Board of Veterans' Appeals on appeal 
from a February 1998 rating decision by the Los Angeles, 
California Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the veteran's claim of entitlement 
to an evaluation in excess of 30 percent for his service-
connected PTSD.  This case was subsequently transferred to 
the Ft. Harrison, Montana RO.


FINDING OF FACT

In a statement dated April 13, 1999, and received by the 
Board prior to the promulgation of a decision in this case, 
the veteran stated that he no longer wished to appeal the 
issue of entitlement to an increased rating for PTSD because 
he was satisfied with the resolution of this issue by the RO.


CONCLUSION OF LAW

The issue of entitlement to an increased rating for PTSD 
having been withdrawn by the veteran, the Board lacks 
jurisdiction to further consider this claim on appeal and 
therefore it is dismissed.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.204(b) (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by an appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).

In his July 1998 Substantive Appeal, the veteran contended 
that he should be rated at 50 percent for his service-
connected PTSD.  Thereafter, in a December 1998 rating 
decision, the RO granted an increased rating of 50 percent 
for the veteran's service-connected PTSD.  As noted above, 
the veteran subsequently submitted a signed statement in 
which he indicated that he no longer wished to pursue this 
claim on appeal.

In this case, the veteran has withdrawn his appeal as to the 
issue of entitlement to an increased rating for PTSD.  Thus, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.


ORDER

The appeal is dismissed without prejudice.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 


